              Case 8:20-bk-03758-CPM          Doc 6     Filed 06/22/20      Page 1 of 4




                          UNITED STATES BANKRUPTCY COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION
                                  www.flmb.uscourts.gov

In re:

BAY AREA HEALTH, LLC                                   Case No. 8:20-bk-03758-CPM
                                                       Chapter 7

      Debtor(s)
__________________________________________/

                    MOTION FOR RELIEF FROM AUTOMATIC STAY


         COMES NOW, STEWART ABRAMSON, et. al., a creditor and party in interest in the

above-styled Chapter 7 case, (hereinafter "Abramson”), by and through his undersigned counsel,

hereby moves this Court for entry of an order granting partial relief from the automatic stay, and in

support thereof would show:

         1.    This is a motion to obtain an order granting partial relief from the automatic stay

under §362 of the Bankruptcy Code.

         2.    On May 14, 2020, Debtor filed its Petition under Chapter 7 of the Bankruptcy Code.

         3.    On October 10, 2019, Abramson filed a class action Complaint against Debtor and

Federal Insurance Company in the U.S. District Court, Middle District of Florida, being case

number: 8:19-cv-02523-TPB-AAS. The Complaint sought, amongst other things, damages for

violations of the Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227. The Plaintiff later

amended his complaint to add XenCall, a software provided who assisted the Debtor in making

robocalls.

         4.    In the TCPA lawsuit, Abramson alleges that Federal Insurance Company, through its

agent, hired the Debtor to place telemarketing robocalls advertising Federal’s insurance policies, that
             Case 8:20-bk-03758-CPM            Doc 6     Filed 06/22/20      Page 2 of 4




those robocalls violated the TCPA, and that Federal Insurance is vicariously liable for the calls

placed on its behalf. Discovery had already commenced and the Court in the TCPA lawsuit had

recently granted a motion to compel for discovery that was being sought by Abramson, including the

discovery that Abramson seeks through this motion.

        5.      In light of the automatic stay that commenced upon the filing of Debtor’s bankruptcy

petition, the district court stayed the TCPA case, until the Plaintiff obtained relief from the automatic

bankruptcy stay because much of the discovery in the case would necessarily come from Debtor,

who placed the robocalls in question and holds many of the relevant documents. 8:19-cv-02523-

TPB-AAS (Doc. 67).

        6.      Abramson requests partial relief from the automatic stay to proceed with the TCPA

action against the non-debtor Federal Insurance and XenCall, as well as to obtain the discovery from

the Debtor that is relevant to that action.

        7.      Documents needed from the Debtor include, but may not be limited to:

                       The complete call records of each call placed during the telemarketing
                        campaign at issue;
                       The complete lead records for each person called during the telemarketing
                        campaign, identifying who was called, the source from which their
                        personal data was obtained, and all associated lead data;
                       Debtor’s contracts and agreements with Federal Insurance or Health
                        Insurance Innovations or any other third parties involved in the
                        telemarketing campaign;
                       Debtor’s contracts and agreements with the third party data brokers who
                        provided Debtor with the lead data for the consumers called during the
                        telemarketing campaign;
                       Invoices sent to or received from Federal Insurance or Health Insurance
                        Innovation or any other third parties involved in the telemarketing
                        campaign;
                       Invoices sent to or received from the third party data brokers;
                       Debtor’s communications concerning the telemarketing campaign with
                        Federal Insurance or Health Insurance Innovation or any other third
                        parties involved in the campaign;
                       Debtor’s communications with the third party data brokers;
              Case 8:20-bk-03758-CPM         Doc 6     Filed 06/22/20     Page 3 of 4




                      The scripts and records for each version of the pre-recorded call used in
                       the telemarketing campaign;
                    Manuals, user guides, marketing materials, and other documents
                       describing the dialing system used to place the calls at issue.
                       
        8.     In addition, Abramson will seek to depose Debtor concerning the allegations in the

complaint and the relevant documents.

        9.     Accordingly, Abramson is seeking stay relief for the limited purpose of obtaining

discovery from Debtor in order to proceed against the non-Debtor Defendant in the District Court

case.

        10.    Abramson conferred with Richard M. Dauval, Esq., the trustee for this matter, who

has consented to the relief requested.

        11.    The foregoing constitutes cause for relief from the automatic stay.

        WHEREFORE, STEWART ABRAMSON, et. al, respectfully prays this Court consider the

foregoing and enter an order: (a) granting this Motion; (b) modifying the automatic stay to permit

Creditor to obtain discovery from the Debtor in connection with the Creditor’s pending district court

case; and (c) granting such other and further relief as this Court shall deem just and proper.



                                              Respectfully submitted,

                                              /s/ Barbara C. Leon, Esq.__________________
                                              Christie D. Arkovich, Esq.
                                              Florida Bar No. 963690
                                              Barbara C. Leon, Esq.
                                              Florida Bar No. 582115
                                              Primary E-mail:
                                              barbara@christiearkovich.com
                                              Service email:
                                              christie@christiearkovich.com
                                              CHRISTIE D. ARKOVICH, P.A.
                                              1520 W. Cleveland St.
                                              Tampa, Florida 33606
                                              (813) 258-2808
             Case 8:20-bk-03758-CPM      Doc 6   Filed 06/22/20   Page 4 of 4




                                         (813) 258-5911 (Facsimile)
                                         Attorneys for Movant

                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished
electronically, this June 22, 2020 to:
Buddy D. Ford, Esq.
All@TampaEsq.com
Buddy@TampaEsq.com
Counsel for Debtor

Trustee
Richard M Dauval
P.O. Box 13607
St. Petersburg, FL
33733-3607
727-327-3328

U.S. Trustee
United States Trustee -
TPA7/13
Timberlake Annex,
Suite 1200
501 E Polk Street
Tampa, FL 33602
813-228-2000




                                         /s/ Barbara C. Leon, Esq__________________
                                         Barbara C. Leon, Esq.
